Order unanimously affirmed, with costs. Memorandum: Special Term was correct in denying discovery of a memorandum prepared by an attorney as part of his work product. The fact that the memorandum was reviewed by his client in preparation for an examination before trial does not constitute a waiver of the privilege under CPLR 3101 (subd [c]) (see Hickman v Taylor, 329 US 495, 511; Kenford Co. v County of Erie, 55 AD2d 466, 470). (Appeal *1063from order of Supreme Court, Steuben County, Galloway, J. — discovery.) Present — Hancock, Jr., J. P., Denman, Green, O’Donnell and Schnepp, JJ.